



Exhibit 10.2
TRINITY INDUSTRIES, INC.


RESTRICTED STOCK UNIT AGREEMENT




THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), by and between TRINITY
INDUSTRIES, INC. (hereinafter called the “Company”) and FIRST_NAME MIDDLE_NAME
LAST_NAME (hereinafter called, the “Grantee”), is made as of DATE, (the “Date of
Grant”);


WITNESSETH:


WHEREAS, the Grantee complies with the requirements of eligibility for the award
of Restricted Stock Units under the Fourth Amended and Restated Trinity
Industries, Inc. 2004 Stock Option and Incentive Plan (the “Plan”); and


WHEREAS, the Company has determined to award to the Grantee TOTAL_SHARES_GRANTED
Restricted Stock Units (the “Units”), subject to the terms of the Plan and
conditions hereinafter set forth, as a retention incentive, to encourage a sense
of proprietorship by the Grantee and to stimulate the active interest of the
Grantee in promoting the development, growth, performance and financial success
of the Company by affording the Grantee an opportunity to obtain an increased
proprietary interest in the Company so as to assure a closer identification
between the Grantee’s interest and the interest of the Company;


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto agree as follows:


1.
Grant of Restricted Stock Units.



Subject to the terms and conditions of the Plan, this Agreement and the
restrictions set forth below, the Company hereby grants to the Grantee the total
number of Units set forth above and hereby credits such Units to a separate
account maintained on the books of the Company. Each Unit shall be subject to
conversion into one Share, as herein provided.


2.
Stockholder Status.



The Grantee will have no rights as a stockholder (including, without limitation,
the right to vote and to receive dividends) with respect to the Units covered by
this Agreement until the issuance of Shares to the Grantee (in certificated or
book-entry form) upon the conversion of the Units into Shares. The Grantee, by
his or her execution of this Agreement, agrees to execute any documents
requested by the Company in connection with the conversion of the Units. Except
as otherwise provided in Sections 4 and 9 hereof, no adjustment shall be made
for dividends or other rights for which the record date is prior to the issuance
of such Shares.


3.
Vesting; Forfeiture.



The Units will become vested in accordance with the schedule set forth below,
if, as of the date(s) specified in the schedule, the Grantee is employed by the
Company on such date:


Date
Units
 
 






--------------------------------------------------------------------------------







In addition, the Units will become 100% vested on the earliest to occur of the
following events, if the Grantee is employed by the Company on the date of such
event:


(i)
death of the Grantee;

(ii)
termination of the Grantee’s employment for Disability (as defined in the Plan);
or

(iii)
the consent of the Human Resources Committee (the “Committee”), in its sole
discretion, to vest the remaining unvested Units, at any time after three years
from the Date of Grant.



The date on which any Units become vested in accordance with this Section 3 is
the “Vesting Date” for such Units, and such vested Units are referred to herein
as, the “Vested Units.”


Subject to Section 18 of the Plan, and except as expressly provided otherwise by
a “Change in Control Agreement” by and between the Grantee and the Company that
is in effect at the time of a Change in Control (as defined in the Plan), upon a
Change in Control, the vesting of the unvested Units shall not be accelerated,
but rather the Units shall continue to vest in accordance with the schedule set
forth above. All of the unvested Units shall be forfeited by the Grantee to the
Company if, prior to vesting in accordance with this Section 3, the Grantee’s
employment with the Company terminates for any reason, other than death or
Disability. Upon forfeiture, all of the Grantee’s rights with respect to the
forfeited Units shall cease and terminate, without any further obligations on
the part of the Company.


4.
Divided Equivalents.



The Company also grants to the Grantee a Dividend Equivalent Right with respect
to the Units, whereby if on any date the Company shall pay any dividend or other
distribution on Shares (other than a dividend in Shares), then with respect to
each Unit, an amount equal to the amount of the dividend or distribution per
Share shall be credited to the account of the Grantee maintained on the books of
the Company (the “Dividend Equivalents”), and shall be paid to the Grantee (in
cash or Shares, in the discretion of the Committee) at the time the Vested Units
related to such dividend or other distribution are converted in accordance with
Section 5 below. If the underlying Units are forfeited, the Grantee shall have
no right to the Dividend Equivalents related to such forfeited Units and shall
forfeit such Dividend Equivalents as well.


5.
Form and Timing of Payment.



Subject to the conditions hereinafter set forth, upon the vesting of the Units,
or as soon as practicable following vesting, but in no event later than sixty
(60) days after the Vesting Date of such Units, the Company shall convert the
Vested Units into the number of whole Shares equal to the number of Vested
Units, and shall deliver such Shares to the Grantee or the Grantee’s personal
representative. Shares shall only be delivered under this Section 5 if the
Grantee or the Grantee’s personal representative has made appropriate
arrangements with the Company in accordance with Section 27 of the Plan for
applicable taxes which are required to be withheld under federal, state or local
law or the tax withholding requirement has otherwise been satisfied.


6.
No Rights of Continued Service.



Nothing herein shall confer upon the Grantee any right to remain an officer or
employee of the Company or one of its Subsidiaries, and nothing herein shall be
construed in any manner to interfere in any way with the right of the Company or
its Subsidiaries to terminate the Grantee’s service at any time.


7.
Interpretation of this Agreement.



The administration of the Plan has been vested in the Committee, and all
questions of interpretation





--------------------------------------------------------------------------------





and application of this Agreement shall be subject to determination by a
majority of the members of the Committee, which determination shall be final and
binding on Grantee.


8.
Subject to Plan.



The Units are granted subject to the terms and provisions of the Plan, which
Plan is incorporated herein by reference. In case of any conflict between this
Agreement and the Plan, the terms and provisions of the Plan shall be
controlling. Capitalized terms used herein, if not defined herein, shall be as
defined in the Plan.


9.
Adjustment of Number of Units.



The number of Units awarded pursuant to this Agreement and the Shares to be
delivered with respect to the Units shall be subject to adjustment in accordance
with Section 20 of the Plan.


10.
Repayment on Restatement.



Vested and unvested Units (and any Shares delivered upon conversion of the
Vested Units) are subject to forfeiture in order to satisfy amounts recoverable
by the Company that the Committee determines pursuant to the Policy for
Repayment on Restatement of Financial Statements as may be in effect at the time
of the determination, which policy is incorporated herein by reference.


11.
Entire Agreement.



This Agreement together with the Plan supersede any and all other prior
understandings, negotiations and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and constitute the sole
and only agreements between the parties with respect to the said subject matter.
The Grantee acknowledges that the Grantee is relying solely on the Grantee’s own
judgment in entering into this Agreement, and not on any communications,
promises, or representations of the Company or its agent, except as expressly
contained in this Agreement. The Committee may amend this Agreement without the
Grantee’s consent provided that it concludes that such amendment is not
materially adverse to the Grantee, or is permitted under Section 20 of the Plan.
Except as provided by the immediately preceding sentence, no change or
modification of this Agreement shall be valid or binding upon the parties unless
the change or modification is in writing and signed by the parties.


12.
Law Governing.



This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas (excluding any conflict of laws rule or principle
of Texas law that might refer the governance, construction, or interpretation of
this Agreement to the laws of another state).


13.
Notice.



Any notice required or permitted to be delivered hereunder shall be in writing
and shall be deemed to be delivered only when actually received by the Company
or the Grantee, as the case may be, at the addresses set forth below (or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith):


(a)
Notice to the Company shall be sent electronically to compensation@trin.net or
in hard copy addressed and delivered as follows: Trinity Industries, Inc., 2525
Stemmons Freeway, Dallas, Texas 75207, Attention: Corporate Benefits Department.






--------------------------------------------------------------------------------





(b)
Notice to the Grantee shall be sent electronically to the Grantee’s Company
e-mail address or, in hard copy addressed and delivered to the Grantee’s address
then on file with the Company.



14.
Code Section 409A.



The parties intend this Agreement to be exempt from or compliant with the
requirements of Section 409A of the Code and agree to interpret this Agreement
at all times in accordance with such intent. Notwithstanding the foregoing, the
Company makes no representations, warranties, or guarantees regarding the tax
treatment of this Agreement under Section 409A of the Code or otherwise, and has
advised the Grantee to obtain his or her own tax advisor regarding this
Agreement.


15.
Acceptance.



The grant of the Units under this Agreement is subject to and conditioned upon
the Grantee’s electronic acceptance of the terms hereof.


* * * * * * * *







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
Date of Grant.




Trinity Industries, Inc.
 
 
By:________________________________________________
 
 
 
 
GRANTEE
 
 










